Case 2:20-bk-13530-BR   Doc 151 Filed 08/25/20 Entered 08/27/20 11:43:38   Desc
                         Main Document     Page 1 of 4
Case 2:20-bk-13530-BR   Doc 151 Filed 08/25/20 Entered 08/27/20 11:43:38   Desc
                         Main Document     Page 2 of 4
Case 2:20-bk-13530-BR   Doc 151 Filed 08/25/20 Entered 08/27/20 11:43:38   Desc
                         Main Document     Page 3 of 4
Case 2:20-bk-13530-BR   Doc 151 Filed 08/25/20 Entered 08/27/20 11:43:38   Desc
                         Main Document     Page 4 of 4
